Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 is considered by the examiner.
Drawings
The drawing submitted on 6/26/2020 have been considered.
Claim Analysis
It is noted that claims 1-17 are product-by-process claim limitations such as “press,” “pressed,” “formed,” “sequentially stacked and pressed,” “by printing and drying using,” “by mixing, printing and drying”.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the components are the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is unknown what SMD-type or specifically, “type” is referring, for example does it refer to the intrinsic or extrinsic properties or a similar correlation to the component. Appropriate corrections or further clarification is required.
Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is unknown what nasicon type or specifically, “type” is referring, for example does it refer to the intrinsic or extrinsic properties or a similar correlation to the component. Appropriate corrections or further clarification is required.
Claim 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 14-16 recites the limitation "the first interface buffer sheet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-16 recites the limitation "the second interface buffer sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 5, 7, 10, 13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuko et al. (US Publication 2019/0341621).
Regarding claim 1, the Masuko et al. reference discloses a high-capacity all-solid-state battery comprising a stacked body, 5a first external electrode (6) on one side of the stacked body and a second external electrode (7) on the other side of the stacked body. The stacked body includes 10a plurality of positive electrode sheets (1) sequentially stacked and so that an end of one side of each is connected to the first external electrode. A plurality of negative electrode sheets (2) positioned between the positive electrode sheets crosswise with respect to the positive electrode sheets, and 15sequentially stacked and so that an end of the other side of each is connected to the second external electrode. The stacked body further comprising a plurality of electrolyte (3) sheets positioned between the positive electrode sheets and the negative electrode sheets..  
Regarding claim 2, the Masuko et al. reference discloses. wherein each of the positive electrode sheets includes a first positive electrode active material sheet, JLE0231US / 20FP-2499- 19 -a first current collector (1a) on a surface of one side in a thickness direction of the first positive electrode active material sheet while being aligned with an end of one side in a longitudinal direction of the first positive electrode active material sheet and 5a second positive electrode active material sheet (1b) on a surface of one side in the thickness direction of the first positive electrode active material sheet to cover the first current collector while being aligned with the end of one side in the longitudinal direction of the first positive electrode active material sheet.  
Regarding claim 5, the Masuko et al. reference discloses15 The battery according to claim 2, wherein aluminum (Al; [0028]) is used as a material of the first current collector among the first current collector, the first positive electrode active material sheet, and the second positive electrode active material sheet, an end of one side in a longitudinal direction of the first current collector is connected to contact with the 20first external electrode (Fig. 1), and the first positive electrode active material sheet and the second positive electrode active material sheet are respectively formed to have a thickness of 5 microns ([0029]) using a conductive material ([0030]), a binder, an electrolyte, and an active material ([0084]), JLE0231US / 20FP-2499- 21 -wherein one or more among a layered compound, a spinel compound, a phosphorus-containing compound, and a nasicon type compound are used as the active material, one or more among LiCo02, LiCoi/3Nii/3Mni/302(NMC111) and 5LiNio.6Coo.2Mno.202(NCM622) are used as the layered compound, one or more among LiMn204 and LiNiO.5Mni.504are used as the spinel compound, one or more among LiFePO4 and LiMNPO4are used as the phosphorus- containing compound, and 10Li3V2(P04)3 is used as the nasicon type compound ([0032]).  
Regarding claim 7, the Masuko et al. reference discloses each of the negative electrode sheets includes a first negative electrode active material sheet (2b), 20a second current collector (2a) on a surface of one side in a thickness direction of the first negative electrode active material sheet while aligned with an end of the other side in a longitudinal direction of the first negative electrode active material sheet. AJLE0231US /20FP-2499- 22 - second negative electrode active material sheet formed on a surface of one side in a thickness direction of the first negative electrode active material sheet to cover the second current collector while being aligned with the end of the other side in the longitudinal direction of the first negative 5electrode active material sheet (Fig. 1).  
Regarding claim 10, the Masuko et al. reference discloses the battery according to claim 7, wherein copper (Cu, [0028]) is used as a material of the second current collector among the second current collector, the first negative electrode active material sheet, and the second negative electrode active material sheet, an end of the other side in a longitudinal 15direction of the second current collector is connected to contact with the second external electrode (Fig. 1). The first negative electrode active material sheet and the second negative electrode active material sheet are respectively formed to have a thickness of 5 microns ([0029]) using a conductive material ([0030]), a binder, an electrolyte, and an active material, and one or more among Li4Ti50 ([0082] and [0032]), 20graphite, hard carbon, and soft carbon are used as the active material.  
Regarding claim 13, the Masuko et al. reference discloses the solid electrolyte sheet is formed to have a thickness of 20 microns  of one or more among an oxide amorphous solid electrolyte, a sulfide amorphous solid electrolyte, and a crystalline oxide oxynitride, and one or more amongLi20-B203-P205, Li20SiO2, Li20-B203, and Li20-B203-ZnOare used as the oxide 20amorphous solid electrolyte, and one or more amongLi2S-SiS2, LiI-Li2S-SiS2, Li I-Li2S-P2S5, Li I-Li2S-B2S3, Li3PO4-Li2S-Si2S, Li3PO4-Li2S-SiS2, Li3PO4-Li2S-SiS, Li I-Li3P04-P2S5, and Li2S-P2S5 are used as the sulfide amorphous solid electrolyte ([0038}).
Regarding claim 17, the Masuko et al. reference discloses wherein one among Cu, Pd, Pt, Au, Ru, Ir, Ni, W, Al, Ta, Ag and Ti is used as a material of the first external electrode and the second external electrode ([0056]).

Claim(s) 1-3, 6-8, 11-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaben et al. (US Publication 9,755,272).
Regarding claim 1, the Gaben et al. reference discloses a high-capacity all-solid-state battery comprising a stacked body, 5a first external electrode (one of 35 or 36) on one side of the stacked body and a second external electrode (the other of 35 or 36) on the other side of the stacked body. The stacked body includes 10a plurality of positive electrode sheets (24) sequentially stacked and so that an end of one side of each is connected to the first external electrode. A plurality of negative electrode sheets (21) positioned between the positive electrode sheets crosswise with respect to the positive electrode sheets, and 15sequentially stacked and so that an end of the other side of each is connected to the second external electrode. The stacked body further comprising a plurality of electrolyte (22) sheets positioned between the positive electrode sheets and the negative electrode sheets. 
Regarding claim 2, the Gaben et al. reference discloses wherein each of the positive electrode sheets includes a first positive electrode active material sheet, JLE0231US / 20FP-2499- 19 -a first current collector (20) on a surface of one side in a thickness direction of the first positive electrode active material sheet while being aligned with an end of one side in a longitudinal direction of the first positive electrode active material sheet and 5a second positive electrode active material sheet (24) on a surface of one side in the thickness direction of the first positive electrode active material sheet to cover the first current collector while being aligned with the end of one side in the longitudinal direction of the first positive electrode active material sheet.  
Regarding claim 3, the Gabano et al. reference discloses a positive electrode sheet positioned on an outer side of the stacked body among the plurality of positive electrode sheets includes a first positive electrode active material sheet (24) 15a first current collector (20) on a surface of one side in a thickness direction of the first positive electrode active material sheet while being aligned with an end of one side in a longitudinal direction of the first positive electrode active material sheet and an insulating material sheet (37) formed on the surface of one side in the 20thickness direction of the first positive electrode active material sheet to expose a surface of one side in a thickness direction of the first current collector positioned on one side in a longitudinal direction of the first current collector, while being aligned with an end of the other side in the JLE0231US /20FP-2499- 20 -longitudinal direction of the first positive electrode active material sheet, wherein resin is used as a material of the insulating material sheet (Fig. 3 and 8).  
Regarding claim 6, the Gabano et al. reference discloses an insulating material surface treatment layer is formed in each of the positive electrode sheets on an edge of the other side in a longitudinal direction, and resin is used as a 15material of the insulating material surface treatment layer (37).  

Regarding claim 7, the Gabano et al. reference discloses each of the negative electrode sheets includes a first negative electrode active material sheet (21), 20a second current collector (20) on a surface of one side in a thickness direction of the first negative electrode active material sheet while aligned with an end of the other side in a longitudinal direction of the first negative electrode active material sheet. AJLE0231US /20FP-2499- 22 - second negative electrode active material sheet formed on a surface of one side in a thickness direction of the first negative electrode active material sheet to cover the second current collector while being aligned with the end of the other side in the longitudinal direction of the first negative 5electrode active material sheet (Fig. 1a-1d).  
Regarding claim 8, the Gabano et al. reference discloses a negative electrode sheet positioned on an outer side of the stacked body among the plurality of negative electrode sheets includes 10a first negative electrode active material sheet; a second current collector formed on a surface of one side in a thickness direction of the first negative electrode active material sheet while being aligned with an end of the other side in a longitudinal direction of the first negative electrode active material sheet; and 15an insulating material sheet (37) formed on a surface of the other side in the thickness direction of the first negative electrode active material sheet to expose a surface of the other side in a thickness direction of the second current collector positioned on the other side in a longitudinal direction of the second current collector, while being aligned with an end of one side in 20the longitudinal direction of the first negative electrode active material sheet, wherein resin is used as a material of the insulating material sheet (Fig. 8).  
Regarding claim 11, the Gabano et al. reference discloses wherein an insulating material surface treatment layer is formed in each of the negative electrode sheets on JLE0231US /20FP-2499- 24 -an edge of one side in a longitudinal direction, and resin is used as a material of the insulating material surface treatment layer.  
Regarding claim 12, the Gabano et al. reference discloses wherein each of the 5electrolyte sheets includes: a solid electrolyte sheet disposed to be positioned between a positive electrode sheet and a negative electrode sheet a first interface buffer sheet (first 25) formed on a surface of one side of the solid electrolyte sheet to be positioned between the positive electrode sheet 10and the solid electrolyte sheet and a second interface buffer sheet (second 25) formed on a surface of the other side of the solid electrolyte sheet to be positioned between the negative electrode sheet and the solid electrolyte sheet (step 6.A and 6.B).  

Regarding claim 13, the Gabano et al. reference discloses the solid electrolyte sheet is formed to have a thickness of 5 microns (8:25-35)  of one or more among an oxide amorphous solid electrolyte, a sulfide amorphous solid electrolyte, and a crystalline oxide oxynitride, and one or more amongLi20-B203-P205, Li20SiO2, Li20-B203, and Li20-B203-ZnOare used as the oxide 20amorphous solid electrolyte, and one or more amongLi2S-SiS2, LiI-Li2S-SiS2, Li I-Li2S-P2S5, Li I-Li2S-B2S3, Li3PO4-Li2S-Si2S, Li3PO4-Li2S-SiS2, Li3PO4-Li2S-SiS, Li I-Li3P04-P2S5, and Li2S-P2S5 are used as the sulfide amorphous solid electrolyte (7:35-55)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuko et al. (US Publication 2019/0341621).
Regarding claim 4, the Masuko et al. reference discloses5 the claimed invention above and further incorporated herein. The Masuko reference further discloses while being aligned with the end of one side in the longitudinal direction of the first positive electrode active material 10sheet or the second positive electrode active material sheet to be exposed and contacting the external electrode at the end of one side in the longitudinal direction of the first positive electrode active material sheet or the second positive electrode active material sheet. The Masuko reference is silent in disclosing the first current collector is formed to have a length and a width smaller than those of the first positive electrode active material sheet or the second positive electrode active material sheet. However, it would have been obvious matter of design choice to change the size of the current collector since such a modification would have involved a mere change in the size, shape of a component. A change in size, shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 (IV))
Regarding claim 9, the Masuko et al. reference discloses5 the claimed invention above and further incorporated herein. The Masuko reference further discloses while being aligned with the end of one side in the longitudinal direction of the second positive electrode active material 10sheet or the first positive electrode active material sheet to be exposed and contacting the external electrode at the end of one side in the longitudinal direction of the first positive electrode active material sheet or the second positive electrode active material sheet. The Masuko reference is silent in disclosing the second current collector is formed to have a length and a width smaller than those of the first negative electrode active material sheet or the second negative electrode active material sheet. However, it would have been obvious matter of design choice to change the size of the current collector since such a modification would have involved a mere change in the size, shape of a component. A change in size, shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 (IV))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725